DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Interpretation	2
Claim Rejections - 35 USC § 103	5
Allowable Subject Matter	9
Conclusion	10


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 8/13/20.  Claims 1-13 are currently pending.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image generation section …. Transmission section” in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-2, 7-8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (WO 2015015584 a1) in view of Lamvik et al (US 2004/0227703 A1).  The English machine translation of Hasegawa is referred to from hereon.
Regarding claim 7, Hasegawa teaches an image processing method comprising: generating a plurality of unsynthesized images having different resolutions that are to be synthesized to obtain a display image to be displayed on the display device; and transmitting each of the unsynthesized images to the display device (see pg. 5-6, fig. 9, 12).  Hasegawa does not teach expressly supplying video to a display device mounted on the head of a user.
Lamvik, in the same field of endeavor, teaches supplying video to a display device mounted on the head of a user (see 0054).  
(before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hasegawa to the cited limitations as suggested by Lamvik.  The suggestion/motivation for doing so would have been to enhance the dynamics of the display by enabling continuous display of non-uniform pixel density by placing lower resolution regions towards the peripheral (see 0038-0039).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hasegawa, while the teaching of Lamvik continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 1, the claim is analyzed as a device that implements the limitations of claim 7 (see rejection of claim 7).
Regarding claim 13, the claim is analyzed as a non-transitory computer readable storage medium that implements the limitations of claim 7 (see rejection of claim 7).
Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (WO 2015015584 a1) with Lamvik et al (US 2004/0227703 A1), and further in view of Hara (US 2009/0164567 A1).  The English machine translation of Hasegawa is referred to from hereon.
Regarding claims 2, Hasegawa with Lamvik teaches all elements as mentioned above in claim 1.  Hasegawa with Lamvik does not teach expressly generate the plurality of unsynthesized images having different size dimensions ranging from largest to smallest, and different resolutions ranging from highest to lowest, that are to be used for display by the display device.

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hasegawa with Lamvik to the cited limitations as suggested by Hara.  The suggestion/motivation for doing so would have been to enhance the processing by reducing the amount of data transfer (see 0161).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hasegawa with Lamvik, while the teaching of Hara continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 8, the claim is analyzed as a method that implements the limitations of claim 2 (see rejection of claim 2).
Claims 3-4, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (WO 2015015584 a1) with Lamvik et al (US 2004/0227703 A1), and further in view of Okada et al (JP 2007174568).  The English machine translations of Hasegawa and Okada are referred to from hereon.
Regarding claim 3, Hasegawa with Lamvik teaches all elements as mentioned above in claim 1.  Hasegawa with Lamvik does not teach expressly unsynthesized images include a partial image that corresponds to a partial region within the display image, the transmission section transmits to the display device the partial image and additional information that identifies the corresponding position of the partial image within the display image, and a display image is generated by synthesizing the 
Okada, in the same field of endeavor, teaches unsynthesized images include a partial image that corresponds to a partial region within the display image, the transmission section transmits to the display device the partial image and additional information that identifies the corresponding position of the partial image within the display image, and a display image is generated by synthesizing the unsynthesized images in such a manner that the partial image corresponds to the position identified by the additional information (see 0028, 0072-0073, fig. 4).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hasegawa with Lamvik to the cited limitations as suggested by Okada.  The suggestion/motivation for doing so would have been to enhance the processing by enabling high coding efficiency (see 0007).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hasegawa with Lamvik, while the teaching of Okada continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 4, Hasegawa, Lamvik with Okada teaches all elements as mentioned above in claim 3.  Hasegawa teaches a point-of-interest identification section operating to identify a point of interest, the point of interest being within a display region of the display device and gazed by the user (see pg. 5).  Hasegawa, Lamvik with Okada does not teach expressly image generation section generates 
Okada, in the same field of endeavor, teaches image generation section generates the partial image in such a manner that the partial image corresponds to a position within the display image that is determined on the basis of the point of interest (see 0004, 0036-0039, fig. 3).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Hasegawa, Lamvik with Okada to the cited limitations as suggested by Okada.  The suggestion/motivation for doing so would have been to enhance the processing by enabling high coding efficiency (see 0007).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Hasegawa, Lamvik with Okada, while the teaching of Okada continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 9-10, the claim is analyzed as a method that implements the limitations of claims 3-4 (see rejection of claims 3-4).


Allowable Subject Matter
Claims 5-6, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Claims 1-4, 7-10, 13 are rejected.  Claims 5-6, 11-12 are objected to as being dependent upon a rejected base claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD PARK/
Primary Examiner, Art Unit 2666